—In an action, inter alia, for an accounting, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Kings County (Vaccaro, J.), dated December 9, 1993, which granted the defendant’s motion to dismiss the complaint.
Ordered that the order and judgment is affirmed, without costs or disbursements.
Contrary to the plaintiff’s arguments, both of the lawsuits which it commenced against the defendant arose from the same series of transactions between the parties and both sought the same relief. Indeed, the complaints in both actions were virtually identical. Accordingly, the Supreme Court properly dismissed the instant action based upon the doctrine of res judicata once it became aware that the prior action had been dismissed with prejudice. "[0]nce a claim is brought to a final conclusion, all other claims arising out of the same transaction or series of transactions are barred even if based upon different theories or if seeking a different remedy” (O’Brien v City of Syracuse, 54 NY2d 353, 357; see also, Smith v Russell Sage Coll., 54 NY2d 185; Couri v Westchester Country Club, 186 AD2d 715).
We have considered the plaintiff’s remaining contentions and find them to be without merit. O’Brien, J. P., Pizzuto, Santucci and Joy, JJ., concur.